Exhibit 10.4

RELEASE AND WAIVER AGREEMENT

This Release and Waiver Agreement (this “Agreement”) is dated and effective
June 11, 2014 among Liaoning Creative Bellows Co., Ltd. (“Creative Bellows”) and
Liaoning Creative Wind Power Equipment Co., Ltd. (“Wind Power,” together with
Creative Bellows, the “Subsidiaries”), each of the foregoing a subsidiary of
CleanTech Innovations, Inc. (“Cleantech”) and organized under the laws of the
People’s Republic of China, and NYGG (Asia), Ltd., a company organized under the
laws of the British Virgin Islands with its principal executive offices located
at 12th Floor Ruttonjee House, 11 Duddell Street, Central, Hong Kong (“Lender”).
Capitalized terms used and not otherwise defined herein shall have the meanings
ascribed in that certain Divesture and Exchange Agreement (the “Exchange
Agreement”) dated of even date herewith by and among CleanTech and the
individual Shareholders set forth on Exhibit A attached thereto (the
“Shareholders”).

R E C I T A L S:

A. Each Subsidiary is a debtor under (i) that certain Loan Agreement dated as of
December 13, 2010 by and among the Lender, CleanTech and the Subsidiaries;
(ii) that certain Promissory Note issued by CleanTech and the Subsidiaries in
favor of the Lender in the principal amount of $10,000,000 and (iii) that
certain $10,000,000 line of credit granted to CleanTech and the Subsidiaries on
August 17, 2013 (collectively, the “Prior Loans”).

B. The Lender and/or NYG Capital LLC (“NYGC”) may hold additional indebtedness
of the Subsidiaries on the Distribution Date (the “Additional Indebtedness”, and
together with the Prior Loans, the “Subsidiary Indebtedness”).

C. The Lender is willing to enter into this Agreement, subject to and on the
terms and conditions set forth in this Agreement, so that the transactions
described in the Exchange Agreement may be consummated.

NOW, THEREFORE, in consideration of the foregoing and for other consideration,
the receipt and sufficiency of which are acknowledged, the parties hereto agree
as follows:

1. Release. Upon execution of this Agreement, the Lender hereby immediately and
unconditionally releases each of the Subsidiaries from all obligations under all
Subsidiary Indebtedness (including, without limitation, the Prior Loans).

2. Governing Law. This Agreement shall be governed by, and construed and
enforced in accordance with, the laws of the State of New York without giving
effect to its conflicts of law principles.

3. Successors and Assigns. Each and all of the terms, conditions and provisions
of this Agreement shall be binding upon and shall inure to the benefit of the
parties hereto and their respective heirs, successors, personal representatives
and assigns.



--------------------------------------------------------------------------------

4. Counterparts. This Agreement and any amendments, waivers, Consents or
supplements hereto may be executed in counterparts, each of which shall
constitute an original, but all taken together shall constitute a single
contract. Delivery of an executed counterpart of a signature page to this
Agreement by facsimile or in electronic (i.e., “pdf” or “tif”) format shall be
effective as delivery of a manually executed counterpart of this Agreement.

5. Severability. If any provision of this Agreement or the application thereof
to any Person or circumstance is determined by a court of competent jurisdiction
to be invalid, void or unenforceable, the remaining provisions hereof, or the
application of such provision to Persons or circumstances other than those as to
which it has been held invalid or unenforceable, will remain in full force and
effect and will in no way be affected, impaired or invalidated thereby. If the
economic or legal substance of the transactions contemplated hereby is affected
in any manner adverse to any party as a result thereof, the parties will
negotiate in good faith in an effort to agree upon a suitable and equitable
substitute provision to effect the original intent of the parties.

6. Further Assurances. Each party hereby covenants and agrees to execute and
deliver, or cause to be executed and delivered, to each other party all other
instruments, certificates, agreements, consents and other writings and as a
party may reasonably require to accomplish the intent and purposes of this
Agreement.

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been executed by the parties hereto as of
the date first written above.

 

SUBSIDIARIES: LIAONING CREATIVE BELLOWS CO., LTD.   By:  

/s/ Bei Lu

    Name:   Bei Lu     Title:   President LIAONING CREATIVE WIND POWER EQUIPMENT
CO., LTD.   By:  

/s/ Bei Lu

    Name:   Bei Lu     Title:   President

 

LENDER: NYGG (ASIA) LTD. By:  

/s/ Roger Li

 

Name:

Title:

 

Roger Li

Managing Director

 

3